Citation Nr: 1636081	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the right thigh.

2.  Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the left thigh.

3.  Entitlement to a rating in excess of 10 percent for muscle herniation along the lateral aspect of the tibia of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had service from January 1981 to October 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2013, a Travel Board hearing was held before a Veterans Law Judge; a transcript of the hearing is included in the claims file.

In December 2013 the Board remanded the claims for additional development.

Subsequently, the Veterans Law Judge that conducted the March 2013 hearing left employment at the Board.  The law requires that a Veterans Law Judge that conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.7007 (2015).  Therefore, in June 2016, the Board notified the Veteran that the Veterans Law Judge that conducted that hearing was no longer employed by the Board, and that he had the opportunity to testify at another hearing.  See 38 C.F.R. § 20.717.  In a correspondence received in July 2016, the Veteran notified the Board that he did not wish to appear at another hearing before a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  Throughout the appeals period, the Veteran's symptoms of residuals of a crush injury of the right thigh have included pain, normal to mild loss of muscle strength, diminished bulk and tone, and fatigue.  However, the in-service muscle injury was not a through and through or deep penetrative wound, did not require debridement, and did not experience prolonged infection and sloughing of soft parts.

2.  Throughout the appeals period, the Veteran's symptoms of residuals of a crush injury of the left thigh have included pain, normal to mild loss of muscle strength, diminished bulk and tone, and fatigue.  However, the in-service muscle injury was not a through and through or deep penetrative wound, did not require debridement, and did not experience prolonged infection and sloughing of soft parts.

3.  Throughout the appeals period, the Veteran had symptoms of muscle herniation along the lateral aspect of the tibia of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the service-connected residuals of a crush injury of the right thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2015).

2.  The criteria for a rating in excess of 10 percent for the service-connected residuals of a crush injury of the left thigh are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5311 (2015).

3.  The criteria for an rating in excess of 10 percent for the service-connected muscle herniation along the lateral aspect of the tibia of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic Code 5326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to evaluations in excess of 10 percent disabling for residuals of a crush injury of the right and left thigh, a for muscle herniation along the lateral aspect of the tibia of the lower extremity.  The Veteran's residuals of a crush injury of the right and left thigh are currently evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, and the muscle herniation is evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5326.

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d). 

The type of injury associated with a "moderate" muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a "severe" muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intramuscular binding and scarring.  A history with regard to this type of injury should include evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

For muscle injury rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5311 and 5312 a noncompensable evaluation is warranted for slight, 10 percent is warranted for moderate, 20 percent is warranted for moderately severe, and 30 percent is warranted for severe.

Under Diagnostic Code 5326, a lone rating of 10 percent is assigned for an extensive muscle hernia disability with or without injury to the muscle.

Service treatment records reveal that in November 1981 the Veteran suffered a crush injury to his mid-thighs when he was run over by an armored personnel carrier (APC).  Service treatment records show that the Veteran had numerous abrasion over both lower extremities, but no fractures in either leg.  There was tenderness behind the right knee, but collateral ligaments were stable in both knees.  One year after the accident, the Veteran complained of pain in the left anterior tibial muscles on exertion.  Pulses were adequate and the tibia was non-tender.  A July 1982 record noted complaints of pain on the lateral right knee after exertion and swelling of the left anterior compartment on exertion; there was no change in flexion or extension.  

A June 1985 VA examination included the history of the Veteran's injury and noted he had been admitted to the hospital for two weeks and received conservative therapy.  He was reportedly "off work" for six months after.  

In May 2009 the Veteran reported pain in the bilateral legs.  The quality was aching and the pain did not radiate.  Severity was moderate and timing was daily.  Exertion and palpation were modifying factors.  He had associated swelling.  

The Veteran was afforded a VA medical examination in June 2009.  The examiner reported that the Veteran was injured in service when an APC ran over his lower extremities.  He was treated in service for crush injuries of the lower extremities and hospitalized for six months.  The Veteran underwent physical therapy.  

At the time of the examination the Veteran complained of constant bilateral 8 out of 10 lower extremity pain centered in the calves.  He took Aleve with moderate relief.  The pain was aggravated with weather changes and walking.  He stated he occasionally fell due to weakness.  He used a cane for ambulation and could walk approximately 15 minutes before needing to rest due to pain and fatigue.  He was laid off from his job working on campers in March 2009 and had been unable to find suitable employment since.  In daily living he could no longer do yard work or run.  He had difficulty squatting and playing with his daughter.  He had one flare-up a month lasting for three days during which he must stay off of his feet.  Physical examination revealed bilateral tenderness to palpation of the proximal calves and distal hamstrings.  Muscle bulk, tone, and strength were normal in both lower extremities.  There was mild fluctuant swelling over the left tibialis anterior muscle.  There were no bony deformities appreciated.  There were no scars.  Sensation was normal.  There was no joint involvement.  There was no erythema or warmth to touch.

The Veteran was afforded a VA medical examination in April 2011.  He reported complaints of constant bilateral 10 out of 10 lower extremity pain centered in the tibialis anterior muscles.  He took Aleve and Goodies powder with moderate relief.  The pain was aggravated by weather changes and walking.  He occasionally fell due to weakness and used a cane for ambulation.  He could walk less than 10 minutes before leg pain forces him to stop.  He had no surgery on his legs.  He had been working for the past two weeks for a recreational vehicle company in the parts department.  He had to take frequent breaks from walking and standing due to leg pain which slowed him down considerably.  He could not perform any tasks involving stooping.  In daily living he could not due yard work and run.  He had difficulty playing with his daughter and performing any tasks involving squatting.  The pain was a constant severe level.  There were no discrete flare ups.

Physical examination revealed there is tenderness to palpation throughout all muscle groups of both lower extremities.  Gross muscle strength was 4+ out of 5 in all muscle groups of both legs.  There was moderately diminished bulk and tone of the left quadriceps muscles.  There was mild fluctuant swelling over the left tibialis anterior muscle.  No bony deformities were appreciated.  There were no scars.  Sensation was normal.  There was no joint involvement.  There was no erythema or warmth to touch.  There was no evidence of muscle herniation.  The Veteran was diagnosed with crush injury of the lower extremity muscles, groups XI and XII.

In a statement received in March 2013 Dr. B.M. reported that the Veteran had ongoing significant pain in his leg since the accident in service and has required multiple interventions including fairly regular prescriptions for Mobic as well as occasional prescriptions for hydrocodone.  

In a treatment note dated in February 2014 the Veteran reported muscle aches, muscle weakness, arthralgias, and swelling in the extremities.  Physical examination revealed limited ambulation with a cane.  The provider stated that the Veteran had chronic pain and neuropathy following a crush injury to his bilateral legs.  Additional notations within those records show complaints of pain radiating from the back.  The provider states that the Veteran is entitled to a 20 percent rating for each leg given debility and need for chronic pain management with loss of range of motion.

The Veteran was afforded a VA medical examination in March 2014.  The Veteran's lower legs were reported to have been run over by a tank in service.  The Veteran reported that they ached and stay swollen all of the time.  The Veteran was noted to have pain on movement of the right knee and lower leg, and interference with sitting, standing, and weight-bearing with both knees and lower legs.  Muscle strength testing was normal in the knees.

Muscle examination noted that the Veteran had an injury to the group XII muscles, Anterior muscles of the leg: tibalis anterior, extensor digitorum longus, extensor hallucis longus, peroneus tertius.  There was herniation of the left XII group.  The Veteran did not have any scars or fascial defects or evidence of fascial defects associated with the muscle injury.  He had soft and flabby muscles in the wound area.  He had a lowered threshold of fatigue in the left muscle group XII that was consistent.  There was fatigue and pain bilaterally at muscle group XII that was occasional.  Muscle strength testing was normal throughout.  The Veteran regularly used a cane.  Functional impact was reported to be that it was painful to stand or walk for long periods.

The Veteran's in-service muscle injury was not a through and through or deep penetrating wound as required for a more than slight muscle injury.  See 38 C.F.R. § 4.56.  In addition, service treatment records do not reveal debridement, prolonged infection, and sloughing of soft parts or similar effects.  Although one VA examination noted the Veteran was hospitalized for six months, his inservice hospitalization was only two weeks.  Although the Veteran's muscles were soft and flabby in the wound area, a lower threshold of fatigue, and pain, muscle strength testing was normal throughout to mildly reduced (4+ out of 5).  The Veteran did not have any fascial defects of evidence of fascial defects associated with the muscle injury.  Thus, the Veteran's symptoms are no more than moderate and, therefore, do not warrant a rating higher than the current 10 percent in either thigh.  38 C.F.R. § 4.7.

With regard to the Veteran's 10 percent evaluation for muscle herniation along the lateral aspect of the tibia of the left lower extremity, the Veteran is already in receipt of the highest schedular evaluation provided by the diagnostic code.  The Board has considered whether higher or separate Diagnostic Codes are applicable; however, the Veteran is already in receipt of additional benefits for the residuals of the crush injury of the left thigh evaluated as an injury to muscle group XII.  As such, a higher evaluation is not warranted.

Although the February 2014 record included reference to neuropathy, the records related that to the Veteran's back, specifically noting that the pain radiates down both legs from the back.  Thus, a separate evaluation for neuropathy, as related to the service-connected thigh injuries is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability based on the type of injury, the subjective history, and the objective findings, but the medical evidence reflects that those manifestations are not present in this case.  The symptoms complained of by the Veteran are similar to the symptoms addressed by the Rating Schedule.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, which includes pain and fatigue.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.  See Thun, 22 Vet. App. at 111.

Although examiners have indicated that the Veteran's disabilities impact his ability to work, the Veteran has not contended, nor does the evidence show that his disabilities render him unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the right thigh is denied.

Entitlement to a rating in excess of 10 percent for residuals of a crush injury of the left thigh is denied.

Entitlement to a rating in excess of 10 percent for muscle herniation along the lateral aspect of the tibia of the left lower extremity is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


